Citation Nr: 0624868	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of the discontinuance of nonservice-connected 
pension benefits and the creation of an overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1961 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2004, a statement of the case was issued 
in August 2004, and a substantive appeal was received in 
November 2004.  The veteran testified at a hearing before the 
Board in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reflects that the veteran is in 
receipt of nonservice-connected pension benefits, effective 
April 1, 1993.  In or about April 2003, VA determined that a 
felony warrant was issued against the veteran on June 10, 
1998 from the Stockton Police Department in Stockton, 
California.  In July 2003, VA sent a letter to the veteran 
indicating that there was an outstanding warrant issued for 
his arrest, and that his VA benefits would be terminated 
under Section 505 of Public Law 107-103, which prohibits 
payment of benefits to fugitive felons.  Per an October 2003 
decision, VA determined that the veteran had an open warrant 
since June 10, 1998 with the Stockton Police, and his 
payments were terminated effective December 27, 2001, 
creating an overpayment for benefits he had received from 
that date.

The Superior Court of California recalled the arrest warrant 
on January 5, 2004.  The veteran's benefits were re-instated 
effective January 5, 2004, but left standing his overpayment 
indebtedness for the period from December 27, 2001 to January 
4, 2004.

The veteran contends that VA erred in severing his benefits 
and creating an overpayment on the basis that he was a 
fugitive felon.  He asserts that he had no knowledge that a 
felony warrant had been issued against him until he was so 
notified by VA in July 2003, and that he voluntarily 
contacted the California Court system soon after he was made 
aware of the warrant.  The veteran has also argued that the 
warrant was not valid, and that a felony warrant should not 
have been issued.

Initially, the Board notes that the veteran has not received 
notice of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
Remand is necessary for the RO to issue a letter informing 
the veteran of the notice and assistance provisions of the 
VCAA as it pertains to the issue on appeal.  Moreover, in 
order to fairly address the merits of this claim, development 
to ascertain the full circumstances of the issuance of the 
felony warrant against the veteran is necessary.



Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  

2.  The RO should arrange for an 
appropriate investigation to ascertain 
the precise and complete circumstances 
under which the felony warrant was issued 
against the veteran on June 10, 1998.  
Specifically, the investigator should 
obtain information as to the following:  
(a) Was there any attempt made to notify 
the veteran that a felony warrant was 
issued against him by local authorities 
in California?  If so, the full 
circumstances and scope of such attempt 
should be determined and recorded?  (b) 
When and where did the crime for which 
the warrant was issued take place?  (c) 
During the time that the felony warrant 
was outstanding, did the veteran take any 
steps that would reflect or suggest 
flight (or an attempt to make his 
whereabouts unknown) to avoid 
prosecution, i.e., was he moving without 
a forwarding address, concealing his 
domicile, etc?  (d) During the time that 
the felony warrant was outstanding, was 
the veteran violating a condition of 
probation or parole imposed for 
commission of a felony under Federal or 
State law?

3.  Review the expanded record and 
determine whether the discontinuation of 
the veteran's nonservice-connected 
pension benefits was proper.  The veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



